          Case 3:20-cv-00313-RS Document 10-6 Filed 03/24/20 Page 1 of 2



 1   MICHAEL RHODES (CA Bar No. 116127)
     (rhodesmg@cooley.com)
 2   COOLEY LLP
     101 California Street, 5th Floor
 3   San Francisco, CA 94111-5800
 4   Telephone: (415) 693-2000
     Facsimile: (415) 693-2222
 5
     HEIDI L. KEEFE (CA Bar No. 178960)
 6   (hkeefe@cooley.com)
     COOLEY LLP
 7   3175 Hanover Street
 8   Palo Alto, CA 94304-1130
     Telephone: (650) 843-5000
 9   Facsimile: (650) 849-7400

10   ADAM PIVOVAR (CA Bar No. 246507)
     (apivovar@cooley.com)
11   SAMUEL K. WHITT (CA Bar No. 284770)
     (swhitt@cooley.com)
12   COOLEY LLP
     1299 Pennsylvania Avenue, NW
13   Suite 700
     Washington, DC 20004-2446
14   Telephone: (202) 842-7800
     Facsimile: (202) 842-7899
15
     Attorneys for Defendant Tesla, Inc.
16
                                      UNITED STATES DISTRICT COURT
17                                   NORTHERN DISTRICT OF CALIFORNIA
                                         SAN FRANCISCO DIVISION
18

19   ARSUS, LLC,                                           Case No. 3:20-CV-00313-RS

20                      Plaintiff,                         Judge Richard Seeborg

21          v.                                             [PROPOSED] ORDER GRANTING
                                                           DEFENDANT TESLA, INC.’S
22   TESLA, INC.,                                          MOTION TO DISMISS FOR
                        Defendant.                         FAILURE TO STATE A CLAIM
23                                                         UNDER RULE 12(B)(6)
24
            Tesla, Inc.’s (“Tesla”) Motion to Dismiss for Failure to State a Claim Under Rule 12(b)(6) was
25
     heard by the Honorable Richard Seeborg, Judge of the U.S. District Court for the Northern District of
26
     California on April 30, 2020. The Court, having considered all papers and pleadings submitted by the
27
     parties, the oral arguments of counsel made at the hearing, and being fully advised, finds that Plaintiff
28

     Case No. 3:20-CV-00313-RS                        1.                                   PROPOSED ORDER
          Case 3:20-cv-00313-RS Document 10-6 Filed 03/24/20 Page 2 of 2



 1   Arsus, LLC’s (“Arsus”) Complaint should be dismissed with prejudice for failure to state a claim

 2   pursuant to Federal Rule of Civil Procedure 12(b)(6). IT IS THEREFORE ORDERED that:

 3            1.   Tesla’s Motion to Dismiss for Failure to State a Claim Under Rule 12(b)(6) is

 4   GRANTED; and

 5            2.   Arsus’s Complaint and this action are DISMISSED WITH PREJUDICE.

 6            IT IS SO ORDERED.

 7

 8   Dated:                                      ___________________________________
                                                 Richard Seeborg
 9                                               United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CASE NO. 3:20-CV-00313-RS                    2.                               PROPOSED ORDER
